Citation Nr: 1418537	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  08-00 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, California


THE ISSUE

Entitlement to basic eligibility for enrollment in the Department of Veterans Affairs healthcare system. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from December 1983 to September 1984. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Palo Alto, California.  The Veteran testified before the undersigned Veterans Law Judge in May 2010; a transcript of the hearing is of record.  This case was before the Board in January 2011 when it was remanded for additional development.

In addition to the paper claims file, there are Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims files associated with the Veteran's claim.


FINDING OF FACT

The Veteran's only period of service was from December 1983 to September 1984; however, she was discharged for a disability (posttraumatic stress disorder (PTSD)) adjudged service connected.


CONCLUSION OF LAW

The basic eligibility requirements for enrollment in the VA medical healthcare system have been met.  38 C.F.R. § 3.12a (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who originally enlists (enlisted person only) in a regular component of the Armed Forces after September 7, 1980, and any other person (officer as well as enlisted) who enters on active duty after October 16, 1981 and who has not previously completed a continuous period of active duty of at least 24 months or been discharged, or released from active duty under 10 U.S.C. § 1171 (early out), who does not complete a minimum period of active duty is not eligible for any benefit under Title 38, United States Code or under any law administered by VA based on that period of service.  38 C.F.R. § 3.12a.  The term minimum period of active duty means, for the purposes of this section, the shorter of the following periods: (1) twenty-four months of continuous active duty, non-duty periods that are excludable in determining VA benefit entitlement (e.g., see 38 C.F.R. § 3.15) are not considered as a break in service for continuity purposes but are to subtracted from total time served; (2) the full period for which a person was called or ordered to active duty.  38 C.F.R. § 3.12a (a). 

The minimum period of active duty requirement does not apply: (1) to a person who is discharged or released under 10 U.S.C. §§ 1171  or 1173 (early out or hardship discharge); (2) to a person discharged or released from active duty for a disability adjudged service connected without presumptive provisions of law, or who at the time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability; (3) to a person with a compensable service-connected disability; (4) to the provision of a benefit for or in connection with a service-connected disability, condition, or death; and (5) to benefits under chapter 19 of title 38, United States Code.  38 C.F.R. § 3.12a (d). 

The threshold issue to address in this case is whether the Veteran has the minimum period of active duty for basic eligibility for VA healthcare benefits.  Her DD Form 214, Certificate of Release or Discharge from Active Duty, shows that she served on active duty for a period of 9 months, and 24 days from December 1983 to September 1984, which is clearly less than 24 months of continuous active duty.  The Veteran has made no arguments to the contrary.  Thus, her service does not satisfy the requisite minimum of twenty-four consecutive months of active duty required by 38 C.F.R. § 3.12a. 

However, the Veteran was discharged for a disability adjudged service-connected without presumptive provisions of law.  Service treatment records show that the Veteran was hospitalized for psychiatric evaluation following complaints of depression and anxiety after a transfer request was denied.  Service personnel records show that she was discharged in September 1984 for character and behavior disorder (adjustment disorder).  A January 2012 rating decision awarded service connection for PTSD based (in part) on an August 2011 VA examiner's finding that the Veteran has PTSD related to in service sexual trauma.  (In this regard, the medical evidence of record indicates that the Veteran's in-service symptomatology was a manifestation of a psychological disorder, other than a personality disorder, to include her currently diagnosed PTSD.) At present, the Veteran has three compensable service-connected disabilities.  Therefore, she is covered by exceptions listed in 38 C.F.R. § 3.12a (d) and basic eligibility for enrollment in the VA healthcare system is warranted. 


ORDER

Basic eligibility for enrollment in the VA healthcare system is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


